



COURT OF APPEAL FOR ONTARIO

CITATION: Harrison v.
    Arrocha, 2015 ONCA 432


DATE: 20150615

DOCKET: C58658

Simmons, Cronk and Blair JJ.A.

BETWEEN

Paul Harrison

Respondent

(Appellant)

and

Liz Michelle Arrocha

Applicant

(Respondent)

Allison Pyper, for the appellant

Irving I. Frisch, for the respondent

Heard: June 10, 2015

On appeal from the order of Justice C. Horkins of the
    Superior Court of Justice, dated March 19, 2014.

ENDORSEMENT

[1]

The appellant appeals
from an order declaring
    G.A. to be a child of the marriage, and requiring that the appellant pay
    Guideline child support so long as the child remains a child of the marriage,
    retroactive child support fixed at $10,000 and spousal support in the amount of
    $959.00 per month for one year.

[2]

The appellant raises multiple issues on appeal,
    challenging the trial judge's finding that the child is a child of the marriage
    as well as her findings concerning the appellant's income and ability to pay
    and concerning the respondent's ability to obtain child support from the
    child's biological father and contribute to her own support and that of her
    child.

[3]

We would not give effect to any of these
    arguments. The trial judge reviewed the evidence and the relevant authorities
    and made detailed findings supporting her conclusions. In our view, the
    appellant's arguments are nothing more than an effort to have this court retry
    the case. That is not our function. It is well established that, particularly
    in family law cases, an appellate court is not entitled to substitute its views
    for those of the trial judge. Absent an error in principle, a serious
    misapprehension of the evidence or unless an award is clearly wrong, an
    appellate court must not intervene:
Hickey v. Hickey
, [1999] 2 S.C.R. 518;
Van de Perre v. Edwards
, [2001] 2 S.C.R. 1014. No such error has been shown.

[4]

The appellant also seeks leave to file fresh
    evidence on appeal, including a copy of an extract from his 2013 Notice of
    Assessment from Revenue Canada. The extract suggests that the appellant's
    actual taxable income for 2013 was $55,000, rather than $79,319 as referenced
    in his financial statement filed at trial. The trial judge's awards of child
    and spousal support were both based in part on the appellant's income of
    $79,319 as set out in his financial statement.

[5]

We decline to admit the fresh evidence. In our
    view, it lacks the necessary cogency to warrant admission on appeal. In
    particular, concerning the extract from the 2013 Notice of Assessment, Revenue
    Canada's assessment is entirely dependent upon the information provided by the
    appellant in his filed tax return and the documentation relating to it. While
    the appellant says in his affidavit that "[h]e learned that he had made an
    overly excessive estimate of income", he does not say what he claimed as
    income in his tax return and he provides no basis for stating that his income 
    was overestimated.

[6]

In any event, the trial judge's order sets out a
    procedure for adjusting the child support payable under the order based on
    annual production of the appellant's income tax return and notice of
    assessment. This is the procedure that should be followed to adjust child
    support.

[7]

Although the appellant raised the issue of the
    trial judge's costs award in his supplementary notice of appeal, he did not
    file the costs order, the trial judge's reasons on costs or any other material
    relating to this issue. Accordingly, we are not in a position to address the
    matter.

[8]

The appeal is therefore dismissed and leave to
    appeal costs is denied. Costs of the appeal are to the respondent on a partial
    indemnity scale fixed in the amount of $7500, inclusive of disbursements and
    applicable taxes.

Janet Simmons J.A.

E.A. Cronk J.A.

R.A. Blair J.A. 


